Siebecker, J.
Tbe foregoing statement of facts shows that tbe plaintiff was a member of tbe riveting crew engaged in making repairs on tbe boat and that tbe defendant furnished a scaffold in tbe bold of tbe boat on which be was required to perform bis duties. It appears that tbe scaffold was built by employees of tbe defendant who were not a part of tbe riveting crew to which plaintiff belonged, and that tbe only duty plaintiff bad respecting bis working place was tbe placing of such additional planks on tbe scaffold as might be needed for tbe floor and for erecting a suitable stand on tbe *621scaffold for the riveting machine. Erom this it is manifest that the erection of the scaffold was part of the defendant’s duty in preparing a place for plaintiff to work. See Parker v. Fairbanks-Morse Mfg. Co. 130 Wis. 525, 110 N. W. 409; Cadden v. American S. B. Co. 88 Wis. 409, 60 N. W. 800. Under these circumstances the measure of defendant’s duty was as declared in Howard v. Beldenville L. Co. 129 Wis. 98, 108 N. W. 48, namely, to furnish plaintiff a reasonably safe place in which to work. Such duty was an absolute one which could not be'delegated by the master. We are satisfied from the evidence that the jury were justified in finding that the material used by the scaffold builders was not such as made the scaffold a reasonably safe one. The evidence shows that one of the planks was imperfect and that this defect was discoverable by inspection of it before it was placed in the scaffold. This evidence establishes that the master had not performed its duty of furnishing plaintiff a safe place to work and that the negligent construction of the scaffold was due to the carelessness of the scaffold builders, who worked independently of the plaintiff and were wholly separated from his duties.
It is suggested that the plaintiff’s failure to place additional planks on the scaffold to support the riveting machine was a contributing cause to produce his injuries. It is manifest from the facts shown that the use of additional planks for this purpose would not in any way have made the scaffold more safe, and this, therefore, can have no bearing on defendant’s liability for its want of care in furnishing plaintiff a safe scaffold to work upon.
By the Court. — Judgment affirmed.